Per Curiam.
The exclusion by the court of defendant’s written report of the accident made to the Motor Vehicle Bureau shortly after its occurrence constituted prejudicial error. The incorrect ruling deprived plaintiff of the opportunity of showing material inconsistencies between defendant’s proof and his own accident report. “ In a civil action the admissions by a party of any fact material to the issue are always competent evidence against him, wherever, whenever or to whomsoever made.” (Reed v. McCord, 160 N. Y. 330, 341. See, also, Gangi v. Fradus, 227 id. 452, 456; Scheiner v. Metropolitan Life Ins. Co., 236 App. Div. 24, 26.)
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.